Order entered January 13, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01067-CR

                             MATTHEW LEON HILL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F12-24655-J

                                            ORDER
       The Court ORDERS the Dallas County District Clerk to file the clerk’s record within

TWENTY-ONE DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.



                                                       /s/   LANA MYERS
                                                             JUSTICE